LEVY, Justice,
dissenting.
The extraordinary extension of res gestae theory presented in this case portends to me an accelerating erosion of fundamental rights guaranteed by the 6th Amendment of the Federal Constitution and by the Constitutions of most, if not all, States. See Pointer v. Texas, 380 U.S. 400, 85 S.Ct. 1065, 13 L.Ed.2d 923 (1965), which held that the Sixth Amendment right of confrontation is carried into state criminal cases by the 14th Amendment. The rights of confrontation and cross-examination have ancient roots and are certainly some of the safeguards essential to a fair trial which is this country’s constitutional goal.
Here, we have no testimony by the prose-cutrix — an adult female, not a little girl— concerning questions essential to any rape prosecution as to consent, force, resistance, or penetration. Indeed, the only identification testimony is that of Mr. Gerry Walters to whom she related the events, and upon whose testimony the State entirely relies to obtain a conviction.
I find the following reasoning both pertinent and persuasive:
Where evidence is available to the State which would give direct and positive statements on the subject of penetration but the State has failed to use it, its failure is a strong circumstance against the prosecution and, it appears, should be considered a barrier which the State must surmount with more than ordinary diligence. Such we view the present case to be. The little girl was nervous and excited and this was relied upon as a reason for the State not offering her as a witness, though she was an unusually smart child. We do not believe that it is sufficient under the facts stated to defeat the right of the accused to be confronted by the witness against him. The writer shares all of the sympathy which the State and the jury may have had for the child in her unfortunate situation and *585would like to relieve her completely of the embarassment, but it would set a precedent too dangerous to be sanctioned. It would be better that a guilty person may go unpunished than that this important provision of our Constitution should be ignored. The rights of the accused in the instant case, however important to him, are infinitesimal when compared to the rights of the millions which are protected by the constitutional provision involved.
Vasquez v. State, 145 Tex.Cr.R. 376, 167 S.W.2d 1030, 1032 (Tex.Cr.App.1942).
I would hold that appellant was entitled to be tried in accordance with the protection of the confrontation guarantee of the Sixth Amendment of the United States Constitution, and our own Texas Constitution, Art. 1 § 10. The grotesque nature of the crime notwithstanding, such extraordinary use of res gestae theory, for which I have not been able to find precedent, denied appellant a constitutional right, with ominous possibilities of future extensions.
I would hold that his conviction must be reversed and the cause remanded.
/s/ Ben Lew Ben G. Levy Associate Justice